Citation Nr: 0508285	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to service connection for a perforated 
eardrum.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Buffalo, 
New York Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a perforated eardrum and for hearing 
loss.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was seen during service for complaints of an 
earache and ear trouble, without any finding of eardrum 
perforation.

3.  The veteran had normal hearing at separation from 
service.

4.  There is no medical evidence linking either a current 
bilateral hearing loss or residuals of a perforated eardrum 
to service.


CONCLUSIONS OF LAW

1.  A perforated eardrum was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In an August 2002 letter, the RO provided 
the veteran notice of those matters.  The letter, in 
particular, informed the veteran that it was his 
responsibility to support his claim with appropriate 
evidence. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained.  The private treatment records identified by the 
veteran that have not been received are those that have been 
reported by the medical facility to be no longer available.  
The veteran was asked in August 2002 letter to advise VA if 
there were any other information or evidence he considered 
relevant to his claims so that VA could help him by getting 
that evidence.  In December 2002, the veteran advised that 
after receiving certain private medical records VA should 
have all available evidence.  Thereafter, he was advised what 
evidence VA had requested, and notified in the December 2003 
statement of the case what evidence had been received.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection for Perforated Eardrum and for Hearing 
Loss

In statements dated in 2002 and 2003, the veteran wrote that 
he suffered a perforated eardrum and hearing loss in 1956, as 
a result of exposure to acoustic trauma while serving aboard 
an aircraft carrier.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385.  That regulation provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  Id.  at 159.  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

Id. at 160.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records do not indicate that 
full audiometric testing was performed.  At his December 1955 
examination of the veteran at entrance into service, his 
hearing was measured as 15/15 bilaterally on a whispered 
voice test.  Sick call records reflect that the veteran was 
seen in late December 1955 for an earache, and that eardrops 
were used.  He was seen again for an earache about a week 
later, in early January 1956 and referred to a clinic.  

In July 1957, the veteran was seen on four occasions over a 
five day period for ear trouble.  The treatment record 
indicates that the amount of wax was noted, and that eardrops 
and solutions were applied.  

In the veteran's September 1957 service separation 
examination report there is no indication of either any 
eardrum perforation or any other ear disorder.  The veteran's 
hearing was measured as 15/15 bilaterally on a whispered 
voice test, and 15/15 bilaterally on a spoken voice test.

The claims file contains treatment records dated from 1981 to 
2002 from private otolaryngologist Nils W. Peterson, M.D.  
Dr. Peterson saw the veteran in late 1981 for draining in the 
right ear, with dizziness but no pain.  It was reported that 
the veteran had undergone surgery on the right eardrum ten or 
twelve years earlier.  Following a physical examination Dr. 
Peterson found chronic suppurative otitis of the right ear.  
Dr. Peterson noted an area on the right eardrum that he 
described as a possible cyst or polyp.  The veteran continued 
to see Dr. Peterson from time to time for right ear symptoms, 
including pain, plugging, and drainage.  Treatment notes 
reflect that the veteran was using a hearing aid in the right 
ear as of 1992, and was using bilateral hearing aids as of 
1993.  Symptoms in the left ear were reported beginning in 
the 1990s.  Dr. Peterson performed surgeries on the left ear, 
with placement or replacement of an ear tube, in 1998, 2001, 
and 2002.

The veteran received VA outpatient medical treatment 
beginning in 1998.  He reported a history of bilateral 
hearing loss and a perforated right eardrum.  On initial 
evaluation in August 1998, a physician noted the use of 
hearing aids, and noted apparent otitis externa in the left 
ear.  In an August 2001 audiology consultation, the veteran 
reported having had unsuccessful surgery on his right eardrum 
approximately 25 years earlier.  Audiological testing 
revealed bilateral hearing loss, mild sloping to severe mixed 
in the left ear, and moderate sloping to profound mixed in 
the right ear.  Private audiological testing in July 2001 
also showed bilateral hearing loss.

In April 2002, the veteran had a consultation with Plez 
Tinsley, Jr., M.D., an ear, nose, throat, and facial surgeon, 
to evaluated the cause of chronic fluid in the ears.  Dr. 
Tinsley recorded that the veteran had a history of chronic 
ear problems dating back to "young" childhood.  The veteran 
reported a history of a right tympanoplasty repair 
approximately 34 years earlier.  Dr. Tinsley noted that the 
veteran's right eardrum was atelectatic, and had collapsed.  
Dr. Tinsley found chronic otitis media, and mixed hearing 
loss.  Dr. Tinsley concurred with Dr. Peterson's 
recommendation of another left ear tube placement surgery.

In May 2002, the veteran was treated by VA for ear 
congestion.  The veteran had treatment in service for 
complaints of an earache and ear trouble, but his service 
medical records do not reflect that he had eardrum 
perforation during service.  The service medical records also 
do not contain any evidence of problems due to acoustic 
trauma during service.

Post-service medical records reflect that the veteran had 
right eardrum surgery.  Records of that surgery are not 
available, but the consensus of the histories provided later 
is that the surgery was performed in the late 1960s or early 
1970s.  There is, however, no medical evidence that the 
veteran had a perforated eardrum during service or soon after 
service.  The preponderance of the evidence is against a 
finding that the veteran sustained a perforated eardrum 
during service.  Therefore, service connection for a 
perforated eardrum is denied.

Audiological testing performed since 2000 shows that the 
veteran has bilateral hearing impairment sufficiently severe 
to be considered a disability for VA purposes.  The service 
medical records, however, show normal hearing at entrance 
into and separation from service, with no record of hearing 
impairment during service.  The claims file does not contain 
any medical evidence or opinion that links the veteran's 
current hearing loss to a disease, injury, or any other event 
during the veteran's service.  Thus, the preponderance of the 
evidence is against service connection for hearing loss, and 
that claim is denied.




ORDER

Entitlement to service connection for a perforated eardrum, 
and for a hearing loss is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


